FOR the reasons announced in our opinion in Walkerv. Bedford, 93 Colo. 400, 26 P.2d 1051, decided this day, the judgment herein should be reversed. We have found it unnecessary, in the light of our finding in the Walker case that chapter 14, Session Laws of the Extraordinary Session of 1933, is void because repugnant to sections 3 and 7, article X, of the Constitution, to pass upon the question, presented in this case alone, of whether that act does not also contravene paragraph 3, section 8, article I, of the Constitution of the United States.
Let the order be that the judgment of the trial court is reversed, with instructions to overrule the demurrer.
MR. CHIEF JUSTICE ADAMS, MR. JUSTICE CAMPBELL and MR. JUSTICE BURKE concur.
MR. JUSTICE BUTLER, MR. JUSTICE BOUCK and MR. JUSTICE HOLLAND dissent for the reasons stated in their respective dissenting opinions in Walker v. Bedford, supra. *Page 442